 



Exhibit 10.4
SCHEDULE IDENTIFYING SUBSTANTIALLY IDENTICAL AGREEMENTS TO EXHIBIT 10.3
     A Multifamily Deed of Trust (or Mortgage), Assignment of Rents and Security
Agreement and Fixture Filing, dated June 9, 2006, was also executed and
delivered by each party listed below as a borrower to Ed Stout, as trustee, for
the benefit of Capmark and are substantially identical to Exhibit 10.3 except
with respect to the property name and the principal amount of the Multifamily
Note corresponding to each borrower listed below.

                      Principal Amount of   Borrower   Property Name  
Multifamily Note  
Triad Senior Living I, L.P.
  Waterford at Huebner, San Antonio, TX   $ 6,700,000  
Triad Senior Living I, L.P.
  Waterford at Thousand Oaks, San Antonio, TX   $ 7,575,000  
Triad Senior Living I, L.P.
  Waterford at Fort Worth, Forth Worth, TX   $ 4,915,000  
Triad Senior Living I, L.P.
  Waterford at Shreveport, Shreveport, LA   $ 4,340,000  
Triad Senior Living I, L.P.
  Waterford at Mesquite, Mesquite, TX   $ 6,325,000  
Triad Senior Living II, L.P.
  Waterford at Fairfield, Fairfield, OH   $ 5,020,000  
Triad Senior Living II, L.P.
  Waterford at Oklahoma City, Oklahoma City, OK   $ 6,025,000  
Triad Senior Living IV, L.P.
  Waterford at North Richland Hills, TX   $ 6,800,000  
Triad Senior Living IV, L.P.
  Waterford at Arapaho, Richardson, TX   $ 8,625,000  
Triad Senior Living IV, L.P.
  Waterford at Highland Colony, Ridgeland, MS   $ 7,790,000  
Triad Senior Living IV, L.P.
  Waterford at Mansfield, Mansfield, OH   $ 7,975,000  
Triad Senior Living I, L.P.
  Waterford at Ironbridge, Springfield, MO   $ 8,895,000  
Capital Senior Living A, Inc.
  Sedgwick Plaza, Wichita, KS   $ 6,925,000  
Capital Senior Living ILM-B, Inc.
  Canton Regency, Canton OH   $ 13,405,000  

